Filed 2/5/21 P. v. Askia CA2/2
        NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             SECOND APPELLATE DISTRICT

                                            DIVISION TWO


 THE PEOPLE,                                                B301523

           Plaintiff and Respondent,                        (Los Angeles County
                                                            Super. Ct. No. MA075457)
           v.

 YUSUF ABDULLATEEF ASKIA,

           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles
County, Daviann L. Mitchell, Judge. Modified and affirmed with
directions.
         Catherine White, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior Assistant
Attorney General, Idan Ivri and Chung L. Mar, Deputy Attorneys
General, for Plaintiff and Respondent.
                     __________________________________________
       Yusuf Abdullateef Askia was convicted of assault with force likely
to produce great bodily injury. (Pen. Code, § 245, subd. (a)(4).)1 On
review, we conclude (1) Askia’s Miranda2 rights were not violated when
an officer asked “what happened?” at the crime scene; (2) the court
properly refused an instruction on defense of property; and (3) no
coercion occurred when the court told the deadlocked jury to continue
deliberations. The Attorney General concedes, and we agree, that a
one-year sentence enhancement must be stricken. (§ 667.5, subd. (b).)
With a modified prison sentence, we affirm.
                FACTS AND PROCEDURAL HISTORY
       Jose Espinoza was working at Palmdale Recycling on January 7,
2019. He saw Askia park a shopping cart in the facility’s drive-through
lane, where people in cars drop off items. Espinoza knew Askia came
by regularly, to sell recyclables. They had never clashed in prior
encounters.
       Askia sought to sell copper wire. Espinoza explained to Askia
that the item was not in marketable condition because it was a mix of
bare wire and wire coated with melted plastic sheathing. Espinoza
consulted an experienced coworker and a manager; they confirmed that
the wire was unsuitable for purchase. Espinoza told Askia he could try
to sell his wire at a nearby recycling center.
       Askia dismissed Espinoza’s explanations. He asked if Espinoza
is racist, raised his voice, and advanced on Espinoza with his arms in a
fighting posture. Espinoza denied racism and explained again why he
could not buy the wire. Askia asked if Espinoza wanted to step outside
and fight. When Askia became threatening, Espinoza asked his
manager to call 9-1-1, saying “ ‘we have to get the sheriffs out here as
fast as possible before something happens.’ ”




      1   Undesignated statutory references are to the Penal Code.
      2Miranda v. Arizona (1966) 384 U.S. 436 (Miranda). Testimony
from the suppression hearing is recited in part 1 of the Discussion,
ante.
                                   2
      Surveillance cameras at Palmdale Recycling captured the initial
interaction between Askia and Espinoza but not the assault. Espinoza
is seen examining the wire in Askia’s shopping cart, then Espinoza’s
colleague also inspects the wire. A client drives into the facility and
Espinoza’s manager appears.
      Espinoza asked Askia several times to move his cart from the
drive-through lane so he could help the next customer. Askia ignored
the request. As Espinoza pulled the cart aside, he saw Askia charge at
him with clenched fists. Espinoza let go of the cart, which he had
moved a few feet, and took a step back. Askia struck Espinoza hard in
the face.
      Espinoza kept a folding knife in his pocket to cut bags for
recycled material. When Askia charged at him, Espinoza pulled the
knife from his pocket just before Askia hit him. As he fell backward
after being hit, Espinoza reached out and stabbed Askia in the chest; he
feared Askia was going to keep punching or would kick him when he
was on the ground. Askia did not react to being stabbed.
      After Espinoza fell, his manager ran up and pushed Askia back to
prevent a further attack. Askia looked angry and was “screaming a
whole bunch of stuff,” including that Espinoza’s blood was on his shirt.
Espinoza replied that it was not his blood because he did not touch
Askia’s shirt. Askia looked closer and realized that he had been
stabbed.
      Shermaine Wherry was waiting for service inside Palmdale
Recycling. She saw and heard a worker ask a man to move his
shopping cart. She identified Askia as the person with the cart. He
was about 15 feet from her vehicle.
      Wherry heard Askia yell that he would not move his cart. The
worker said he was going to move the cart so he could serve other
clients. As soon as the worker began to move the cart, Wherry saw
Askia “hit him from behind [and] start beating him up,” striking the
worker multiple times with his fist. She saw the worker fall backward
to the ground, bloodied and unconscious. Wherry did not see the
worker fight back or stab Askia.

                                   3
       After Askia’s attack, Espinoza was dazed, dizzy, and in pain. He
did not recall if he hit his head when he fell. His eye was swollen shut,
hemorrhaged internally, and did not heal for two months. He bled from
his nose and gums and suffered a back injury that required three
months of therapy.
       Deputy Joshua Friedman arrived at Palmdale Recycling after the
altercation. He found Askia wandering the street in front of the
facility. As he detained Askia and handcuffed him on the curb,
facedown, Friedman asked, “What happened?” Askia replied that “he
started a fight and got stabbed.” Friedman rolled Askia over and saw
blood and a stab wound. Askia was taken to the hospital.
       Friedman encountered Espinoza, who was sweating, out of
breath, hunched over and stumbling; his eye was swollen shut, he did
not know what day it was and could not remember anything at first,
except that he was in a fight. Eventually, Espinoza recalled that he
was punched in the face multiple times, hit his head on the ground, and
blacked out. Friedman believed that Espinoza had a severe head
injury. Espinoza said he used a knife, which Friedman found on the
driveway.
       Askia testified that he made a living redeeming recyclables. On
January 7, 2019, he took items to Palmdale Recycling and showed
Espinoza copper wire in his shopping cart. Askia had seen Espinoza 10
to 15 times before, and they never had a negative interaction. Espinoza
always accepted Askia’s items. On this occasion, Espinoza refused to
accept the material in the cart. Askia approached another employee,
who explained that Askia had to strip the wire. Askia went back to
Espinoza, who refused Askia’s recycling because it was “dirty.”
       Askia felt Espinoza was rude and asked if he was racist. He sat
down to show he was not being aggressive and offered Espinoza some
recyclable bottles and cans. Espinoza said, “ ‘Get out [of the] way.
Customers are behind you.’ ” Askia told Espinoza to call police,
terming the situation “very unusual.”
       The manager recommended a facility that takes copper wire
when Askia complained that his recyclables were rejected. A customer

                                   4
   started yelling at Askia from her car. Espinoza was “very quiet” yet
   looked “aggressive,” “like he was thinking something bad,” Askia
   testified.
          Espinoza pushed Askia’s cart to “move[ ] it out [of] the way.”
   Askia felt disrespected and thought Espinoza might “throw my stuff
   away.” Asked why he hit Espinoza, Askia replied, “I wanted somebody
   to call the police,” and felt he was “being set up.” He figured that
   hitting Espinoza would bring police.
          The manager accused Askia of assaulting Espinoza. While Askia
   was conversing with the manager, Espinoza rushed over and stabbed
   Askia twice in the chest. Askia began to flee but felt “woozy” so he lay
   down near the front of the recycling facility. Officers arrived and
   immediately asked him, “ ‘What happened?’ ” He answered, “I showed
   up here, and they tried to kill me.” He was hospitalized for two weeks.
          Askia acknowledged having two 2007 felony convictions for
   robbery and 2015 convictions for battery on a peace officer and bringing
   controlled substances into a jail.
          Askia was charged with and convicted of assault by means of
   force likely to produce great bodily injury. (§ 245, subd. (a)(4).) He
   admitted his prior serious or violent felony convictions, which the court
   found true. He was sentenced to nine years in prison, consisting of the
   upper term of four years for the assault doubled (§§ 667, subd. (d),
   1170.12, subd. (b)), plus one year for a prior prison term (§ 667.5,
   subd. (b)).
                                  DISCUSSION
1. Admissibility of Askia’s Statement to Deputies
          The court allowed the People to present Askia’s statement to
   deputies that he “started a fight and was stabbed.” He argues that the
   evidence had to be excluded because he was not given Miranda
   warnings. The court’s conclusion that Miranda warnings were not
   required is reviewed de novo; its underlying findings regarding
   “ ‘custody’ and ‘interrogation’ ” are scrutinized for substantial evidence.
   (People v. Clair (1992) 2 Cal.4th 629, 678 (Clair).)


                                        5
       At a hearing, Deputy Friedman testified that he and his partner
went to Palmdale Recycling to investigate a report of “two men
arguing.” En route, they were advised that an assault occurred. A
male Black pushing a shopping cart started a fight and “the guy was
bleeding,” without specifying which “guy” was hurt. Deputies were not
told of a stabbing.
       On arrival, Friedman saw a Black man “stumbling” and “walking
deliriously” on the highway. Deputies removed him from the roadway
and saw he matched the description of a person involved in the
altercation. Askia was detained and handcuffed on the curb. He was
not arrested because deputies had “to figure out who was the suspect
and who was the victim,” according to Friedman, who did not give
Miranda warnings.
       Friedman testified that as he rolled Askia over after handcuffing
him, “I asked what happened. He told me he started a fight and he got
stabbed.” Deputies saw Askia’s wound and applied pressure to it.
Friedman detained the other participant because “we weren’t sure who
started the fight. I know [Askia] said he started it, but we weren’t sure
because he had a stab wound.” Friedman “assumed that [Askia] was
the victim, and I know that it was stated in the call that he might be
the suspect, but I didn’t think, you know, a suspect would have a stab
wound.” Friedman was not seeking an incriminating statement. He
“wanted to know if [Askia] was the victim or if he was actually the
aggressor in the fight.”
       The court deemed Friedman “credible” and found he did not
intend to elicit an incriminating response from Askia by making an
investigative inquiry. The court found no interrogation. By asking
“what happened”—not “what did you do”—Friedman was “trying to
assess the situation:” The 9-1-1 call said someone was bleeding and he
had to assure everyone was safe and received medical treatment.
       Askia contends that his statement about starting a fight occurred
during a custodial interrogation. We disagree. An “ ‘interrogation’ ” is
questioning that is “reasonably likely to elicit an incriminating
response.” (People v. Farnam (2002) 28 Cal.4th 107, 180.) An

                                    6
interrogation does not include a basic investigative inquiry during a
temporary detention near the scene of a recent crime. (Ibid.; Clair,
supra, 2 Cal.4th at pp. 679–680.)
       “Likewise, the term ‘custody’ generally does not include ‘a
temporary detention for investigation’ where an officer detains a person
to ask a moderate number of questions to determine his identity and to
try to obtain information confirming or dispelling the officer’s
suspicions.” (People v. Farnam, supra, 28 Cal.4th at p. 180; Clair,
supra, 2 Cal.4th at p. 679 [no “ ‘custody’ ” if an officer, with gun drawn,
asks a defendant at the crime scene who he is, for identification, if he
lived there, and what he was doing].)
       Deputy Friedman asked one question: “What happened?” Askia
replied that he started a fight and was stabbed, prompting deputies to
render medical assistance and call for an ambulance. Friedman
believed Askia could be the victim, not the suspect, because he was
stabbed. Though Askia denigrates Friedman’s veracity, the court found
him credible.
       The deputy’s “[g]eneral on-the-scene questioning as to facts
surrounding a crime or other general questioning of citizens in the fact-
finding process” was not custodial interrogation. (Miranda, supra, 384
U.S. at p. 477.) Though Askia fit the description of a suspect, his stab
wound suggested there was an armed, dangerous person loose in the
area. (New York v. Quarles (1984) 467 U.S. 649, 657, 659 [no need for
Miranda warnings before questioning if the situation suggests a likely
threat to police or the public].)
       “ ‘When circumstances demand immediate investigation by the
police, the most useful, most available tool for such investigation is
general on-the-scene questioning, designed to bring out the person’s
explanation . . . and enable the police to quickly determine whether
they should allow the suspect to go about his business or hold him to
answer charges.’ ” (People v. Davidson (2013) 221 Cal.App.4th 966,
968.)
       The officer’s question was “ ‘brief and casual’ ”; it was not
“aggressive, confrontational, accusatory, coercive, or sustained.”

                                    7
   (People v. Davidson, supra, 221 Cal.App.4th at p. 973.) Friedman did
   not intimate that Askia had engaged in wrongdoing. Further,
   “Handcuffing a suspect during an investigative detention does not
   automatically make it custodial interrogation for purposes of Miranda.”
   (Davidson, at p. 972.) Deputies saw Askia “walking deliriously” in
   lanes on the highway. They could legitimately handcuff him “for officer
   safety purposes.” (Ibid.) This was an investigative detention, not
   custodial interrogation. Miranda warnings were not required.
          Even if the court erred by admitting Askia’s statement, the error
   was harmless beyond a reasonable doubt. (Chapman v. California
   (1967) 386 U.S. 18, 22–25.) Askia was not prejudiced by his statement
   to deputies that he started a fight because it was undisputed at trial
   that he instigated violence.
          Espinoza said he was moving Askia’s shopping cart when Askia
   charged at him and struck his head. Eyewitness Wherry heard
   Espinoza say he was going to move the cart aside, then saw Askia
   “start beating [Espinoza] up.” She did not see Espinoza strike Askia.
   Askia testified that he punched Espinoza first; he did not claim that
   Espinoza—who was “very quiet”—hit him. There is no question that
   Askia instigated violence. No prejudice arose from admitting his
   consistent statement to deputies.
2. Defense of Property Instruction
          Askia requested that the jury be instructed on defense of
   property.3 He argued that he defended his property when “he thought



         3  CALCRIM No. 3476 reads: “The owner [or possessor] of
   (real/[or] personal) property may use reasonable force to protect that
   property from imminent harm. . . .
          “Reasonable force means the amount of force that a reasonable
   person in the same situation would believe is necessary to protect the
   property from imminent harm.
          “When deciding whether the defendant used reasonable force,
   consider all the circumstances as they were known to and appeared to
   the defendant and consider what a reasonable person in a similar
   situation with similar knowledge would have believed. If the
                                       8
his cart was being taken away from him.” The court ruled that no
substantial evidence supports the defense because Askia “never said
that his shopping cart had anything to do with the reason that he
struck” Espinoza. It refused the instruction.
        The court may refuse an instruction requested by the defendant
if it is not supported by evidence sufficient for a jury to find in his favor.
(People v. Moon (2005) 37 Cal.4th 1, 30.) The court did not err in
refusing Askia’s proposed instruction.
        Defense counsel asked, “Why did you hit Jose?” Askia answered,
“I wanted somebody to call the police, and I didn’t want to leave from
the view of the camera if something happened to me like get stabbed
and killed or something. I didn’t know who this person in this car was.
I didn’t know if I was being set up. I wanted somebody to call the police
and help. Somebody sees the incident like that, more than likely
they’re going to call the police. Help is going to come.”
        Askia’s justification had nothing to do with protecting his
property. This was consistent with opening argument, when defense
counsel said Espinoza’s rejection of the wire caused Askia to be “upset,
but he did nothing more than be upset. At some point [Espinoza]
approached him. My client believed that he was going to be hit. So he,
in self-defense, punched the guy back [sic] in the face.” Because neither
counsel nor Askia said he was defending property (as opposed to
himself), the prosecution did not question Askia about the force he used
to protect the cart.
        Askia testified that Espinoza pushed the cart out of the way,
causing him to feel Espinoza was “being disrespectful” and might
“throw my stuff away.” This was not part of his answer to “Why did


defendant’s beliefs were reasonable, the danger does not need to have
actually existed.
      “The People have the burden of proving beyond a reasonable
doubt that the defendant used more force than was reasonable to
protect property from imminent harm. If the People have not met this
burden, you must find the defendant not guilty of [assault].”

                                      9
   you hit Jose?” Askia threatened Espinoza before he moved the cart, not
   because he moved it. Askia called Espinoza a racist, raised his voice,
   took a fighting stance, and asked if Espinoza wanted to go outside and
   fight. Wherry heard Askia yell at Espinoza. Askia did not testify that
   he wanted police called to help protect his property.
          There is no reasonable probability that omitting the instruction
   affected the outcome. (People v. Watson (1956) 46 Cal.2d 818, 836.)
   Defense counsel asserted at closing argument that Askia felt “his
   possessions were being taken from him, being stolen from him” so “he
   approached Mr. Espinoza to try and get his property back from him . . .
   and there’s nothing wrong with that.” Given the brutal attack
   witnessed by Wherry and the severe injury to Espinoza, it is not
   reasonably probable a jury could find Askia used “reasonable force.” He
   made no effort to retrieve his cart in a nonviolent manner, even after he
   was asked to move it aside. No reasonable juror would believe his
   property was in danger of “imminent harm.” Askia testified that
   Espinoza “moved [the cart] out the way” to unblock the driveway, not to
   steal his unsalable copper wire.
3. The Court Did Not Coerce a Verdict
          The jury took eight votes without reaching a verdict. It sent a
   note reading, “we agree on an assult [sic] charge but no agreement on
   severity. Please advise.” The court noted that jurors had not
   deliberated for long, adding, “What I would like to do before we declare
   a mistrial, if we need to do that, is read you an additional jury
   instruction to tell you all how I think you should approach your
   deliberations and give you some suggestions about things that might be
   helpful, one of which will include additional argument.” The court gave
   supplemental instructions and the attorneys made further argument on
   the charged offense and lesser included offense. The jury then reached
   a verdict.
          Askia asserts that the court’s comment “before we declare a
   mistrial” coerced a verdict. The claim was forfeited by counsel’s failure
   to object. Even if the claim were preserved, it would not succeed.
   Coercion occurs if the court “ ‘expresse[s] an opinion that a verdict

                                      10
should be reached.’ ” (People v. Peoples (2016) 62 Cal.4th 718, 783.) It
is not coercive to direct further deliberations following more instruction
and argument by counsel “ ‘ “ ‘ “to enhance [jurors’] understanding of
the case rather than [apply] mere pressure to reach a verdict on the
basis of matters already discussed and considered.” ’ ” ’ ” (Ibid.)
       The court did not tell jurors that a verdict must be reached.
Instead, it said, “each of you must decide the case for yourself, and you
should do so only after a full and complete consideration of all the
evidence with your fellow jurors. It is your duty as jurors to deliberate
with the goal of arriving at a verdict on a charge if you can do so
without violence to your individual judgment. Both the People and the
defendant are entitled to the individual judgment of each juror.” This
language was proper. (People v. Moore (2002) 96 Cal.App.4th 1105,
1121.)
       A passing comment about mistrial does not amount to coercion.
In People v. Bryant, Smith and Wheeler (2014) 60 Cal.4th 335, the court
told a deadlocked jury to continue deliberations, adding, “ ‘the court is
not going to at this point declare a mistrial . . . based on what we have
talked about right here.’ ” (Id. at p. 459.) Our Supreme Court rejected
the defendants’ claim of jury coercion, concluding that the court did not
displace the jury’s independent judgment or pressure it to reach a
verdict. (Id. at pp. 460–463.)
       Here, the court asked for continued deliberation, without
displacing or pressuring the jury. It “made no reference to the subject
of costs, the prospect of a retrial, or the desirability of a verdict.”
(People v. Butler (2009) 46 Cal.4th 847, 884.) Nor did the court
coercively suggest that the jury might be “locked up for the night” for
failing to reach a verdict in a simple case. (See People v. Carter (1968)
68 Cal.2d 810, 817–819, and cases cited therein.)
       The jury had already decided that an assault was committed.
The severity of the crime was the sticking point. It heard additional
argument about assault with force likely to produce great bodily injury
(§ 245) and the lesser offense of simple assault (§ 240). There is no


                                   11
   basis to conclude that a passing mention of “mistrial,” without more,
   coerced a verdict.
4. Cumulative Error
         Askia claims cumulative error. We have not found error or
   prejudice to Askia that warrants reversal; therefore, there is no error to
   “accumulate.” (People v. Johnson (2015) 60 Cal.4th 966, 996; People v.
   Williams (2015) 61 Cal.4th1244, 1291.)
5. One-year Enhancement
         Askia contends that the court erroneously applied a one-year
   enhancement. (§ 667.5, subd. (b).) Effective January 1, 2020, this
   enhancement applies to prior prison terms for “a sexually violent
   offense.” It affects pending appeals. (People v. Winn (2020) 44
   Cal.App.5th 859, 872–873.) Askia’s prior prison enhancement was
   based on conviction of possessing a controlled substance in prison,
   which is not a sexually violent offense.
         Respondent concedes that the one-year enhancement must be
   stricken. We accept the concession. We need not remand the case for
   resentencing because the court imposed the upper term of four years,
   doubled for the prior strike conviction, which is the maximum sentence.
   (People v. Buycks (2018) 5 Cal.5th 857, 896, fn. 15; People v. Winn,
   supra, 44 Cal.App.5th at pp. 872–873; People v. Lopez (2019) 42
   Cal.App.5th 337, 342.)




                                      12
                              DISPOSITION
      The sentence is modified to strike the one-year enhancement
imposed under Penal Code section 667.5, subdivision (b).) The
aggregate sentence is now eight years in state prison. Upon issuance of
the remittitur, the trial court shall send an amended abstract of
judgment to the Department of Corrections and Rehabilitation. The
judgment is affirmed as modified.
      NOT TO BE PUBLISHED.




                                         LUI, P. J.
We concur:




     CHAVEZ, J.




     HOFFSTADT, J.




                                  13